—Judgment, Supreme Court, Bronx County (Roger Hayes, J.), rendered December 9, 1998, convicting defendant, after a jury trial, of criminal sale of a controlled substance in or near school grounds, and sentencing him to a term of 3 to 9 years, unanimously modified, as a matter of discretion in the interest of justice, to reduce the sentence imposed to a term of 2 to 6 years, and otherwise affirmed.
The verdict was not against the weight of the evidence. There is no basis upon which to disturb the jury’s determinations concerning credibility and identification.
*326We find the sentence imposed to be excessive to the extent indicated. Concur — Rosenberger, J. P., Mazzarelli, Andrias, Rubin and Saxe, JJ.